                                                                                                             JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         CV 19-4964 PA (GJSx)                                          Date     June 12, 2019
 Title            February Daniel v. DFS Group, L.P., et al.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
         Kamilla Sali-Suleyman                             Not Reported                          N/A
                Deputy Clerk                              Court Reporter                       Tape No.
                Attorneys Present for Plaintiff:                     Attorneys Present for Defendant:
                             None                                                 None
 Proceedings:                 IN CHAMBERS - COURT ORDER

        Before the Court is a Notice of Removal filed by defendant DFS Group, L.P. (“DFS”). (Docket
No. 1.) DFS asserts that this Court has jurisdiction over the action brought against it and defendant
Elwood Staffing Services, Inc. (“Elwood”) (together, “Defendants”) by plaintiff February Daniel
(“Plaintiff”) based on the Court’s diversity jurisdiction. See 28 U.S.C. § 1332.

        Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only over
matters authorized by the Constitution and Congress. See, e.g., Kokkonen v. Guardian Life Ins. Co., 511
U.S. 375, 377, 114 S. Ct. 1673, 1675, 128 L. Ed. 2d 391 (1994). A suit filed in state court may be
removed to federal court if the federal court would have had original jurisdiction over the suit. 28
U.S.C. § 1441(a). A removed action must be remanded to state court if the federal court lacks subject
matter jurisdiction. 28 U.S.C. § 1447(c). “The burden of establishing federal jurisdiction is on the party
seeking removal, and the removal statute is strictly construed against removal jurisdiction.” Prize Frize,
Inc. v. Matrix (U.S.) Inc., 167 F.3d 1261, 1265 (9th Cir. 1999). “Federal jurisdiction must be rejected if
there is any doubt as to the right of removal in the first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566
(9th Cir. 1992).

        In attempting to invoke this Court’s diversity jurisdiction, DFS must prove that there is complete
diversity of citizenship between the parties and that the amount in controversy exceeds $75,000. 28
U.S.C. § 1332. To establish citizenship for diversity purposes, a natural person must be a citizen of the
United States and be domiciled in a particular state. Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088,
1090 (9th Cir. 1983). Persons are domiciled in the places they reside with the intent to remain or to
which they intend to return. See Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001). For
the purposes of diversity jurisdiction, a corporation is a citizen of any state where it is incorporated and
of the state where it has its principal place of business. 28 U.S.C. § 1332(c); see also Indus. Tectonics,
Inc. v. Aero Alloy, 912 F.2d 1090, 1092 (9th Cir. 1990). The citizenship of an LLC is the citizenship of
its members. See Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006)
(“[L]ike a partnership, an LLC is a citizen of every state of which its owners/members are citizens.”).



CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 2
                                                                                                         JS-6
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 19-4964 PA (GJSx)                                         Date    June 12, 2019
 Title          February Daniel v. DFS Group, L.P., et al.

        The Notice of Removal alleges that “[c]itizenship of a natural person is established by domicile.
28 U.S.C. § 1332(a)(1) (an individual is a citizen of the state in which he or she is domiciled). Plaintiff
alleges that she ‘at all times relevant resided, and continues to reside in Los Angeles County, California.’
(Compl. ¶ 4.)” (Notice of Removal ¶ 17.) Similarly, in an affidavit attached to its Consent to Removal,
Elwood states that it “is informed and believes that Plaintiff was, at the time this action was commenced,
and still is, a resident and citizen of the State of California. (See Complaint ¶ 4, Exhibit ‘A’.)” (Docket
No. 7 at 4.) Defendants both rely solely on Plaintiff’s complaint, which alleges only Plaintiff’s state of
residence. Because an individual is not necessarily domiciled where he or she resides, Defendants’
allegations are insufficient to establish Plaintiff’s citizenship and, therefore, to invoke this Court’s
diversity jurisdiction. “Absent unusual circumstances, a party seeking to invoke diversity jurisdiction
should be able to allege affirmatively the actual citizenship of the relevant parties.” Kanter, 265 F.3d at
857; Bradford v. Mitchell Bros. Truck Lines, 217 F. Supp. 525, 527 (N.D. Cal. 1963) (“A petition [for
removal] alleging diversity of citizenship upon information and belief is insufficient.”).

        For the foregoing reasons, DFS has failed to satisfy its burden of showing that diversity
jurisdiction exists over this action. Accordingly, this action is hereby remanded to Los Angeles County
Superior Court, Case No. 19STCV16277, for lack of subject matter jurisdiction. See 28 U.S.C.
§ 1447(c). The scheduling conference calendared for July 22, 2019 is vacated.

         IT IS SO ORDERED.




CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                   Page 2 of 2
